Cline, Judge:
This is an appeal for a reappraisement of pipes and smokers’ articles imported from England in November 1938. The case was submitted on the following stipulation:
It is hereby stipulated and aoreed, subject to the approval of the Court, that the market value or price at the time of exportation of the smokers articles involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:



Cost of cases and packing to be added to the above values.
It is further stipulated and agreed that there was no higher export value for the merchandise herein set forth.
*702It is further stipulated and agreed, subject to the approval of the Court, that the price of the imported merchandise hereinafter named, at which such or similar merchandise was freely offered for sale, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, hereinafter described, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery, a commission not exceeding 6 per centum, if any has been paid or contracted to be paid on goods secured otherwise than by purchase, or profits not to exceed 8 per centum and a reasonable allowance for general expenses, not to exceed 8 per centum on purchased goods, — is as follows:

Identification Mark Article Unit per value

XCS Pipes $11.04 per dozen
XCM 11.04 “ “
XFN 3.21 “
XES 6.99 “
1049 pouch
U-102
1137
It is further stipulated and agreed that the usual wholesale quantity of the above items is the per unit quantity.
It is further stipulated and agreed that there was no foreign or export value for the merchandise hereinabove set forth.
Accepting this stipulation as a statement of fact, I bold tbe proper dutiable values of tbe merchandise enumerated by item number in tbe stipulation to be tbe foreign values and tbe United States values at tbe prices set forth for tbe various articles in the stipulation above copied. Tbe appeal is dismissed as to all other items. Judgment will be entered accordingly.